COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case names:     Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                          NewBiss Property, L.P.; Jay H. Cohen, Individually and as Trustee of
                          the JHC Trust I and II v. Sandcastle Homes, Inc.

Appellate case numbers: 01-13-00233-CV and 01-13-00267-CV

Trial court case numbers: 2010-20973A and 2010-20973B

Trial court:              234th District Court of Harris County

       Appellant, Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II, has filed
a combined motion to consolidate the appeals in 01-13-00233-CV and 01-13-00267-CV; to
extend time to file appellant’s brief until July 15, 2013 in 01-13-00267-CV; and to exceed the
word limit for appellant’s brief.
        Appellant’s motion to consolidate the appeals in 01-13-00233-CV and 01-13-00267-CV
is denied; however, appellant may file one brief addressing both appeals.
         Appellant’s unopposed motion to extend the time to file appellant’s brief until July 15,
2013 in 01-13-00233-CV is granted. Appellant’s brief is already due on July 15, 2013 in 01-13-
00267-CV. Hence, whether appellant chooses to file one brief addressing both appeals or to file
a brief in each appeal, the brief or briefs are due on July 15, 2013.
        Appellant’s motion to exceed the word limit for appellant’s brief is denied. Appellant’s
brief or briefs must comply with Texas Rule of Appellate Procedure 9.4. See TEX. R. APP. P.
9.4(i)(2)(B).
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: June 24, 2013